DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 02/17/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled. See MPEP 1302.04(D).
Response to Arguments
Applicant’s arguments, filed 02/17/2021, with respect to claims 1-9 have been fully considered and are persuasive. The anticipation and the obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “determine that a first data block is expected to be requested within a first duration threshold; and store the first data block in the buffer memory and the volatile memory in response to determining that the first data block is expected to be requested within the first duration threshold, wherein the first duration threshold is shorter than a second duration threshold used to trigger reading of the data blocks from the volatile memory” in combination with the overall claimed limitations when interpreted in light of the specification.
Although prior art of record Wang (Wang et al. US 2017/0091093) teaches storing or not storing a data block in a near memory based on whether the data block is needed or not needed soon, Wang is completely silent about storing a the data block in a buffer as well as a volatile memory and therefore, Wang cannot teach the amended claim limitation “determine that a first data block is expected to be requested within a first duration threshold; and store the first data block in the buffer memory and the volatile memory in response to determining that the first data block is expected to be requested within the first duration threshold, wherein the first duration threshold is shorter than a second duration threshold used to trigger reading of the data blocks from the volatile memory”.
An updated search was conducted and it appears that prior art at this time is silent about the above amended claim limitation. Therefore, claim 1 is patentable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132